16‐3292‐cv 
Williams v. Affinion Group, LLC 
 
                        United States Court of Appeals
                            for the Second Circuit
                                               
                                     AUGUST TERM 2017 
                                        No. 16‐3292‐cv 
                                                 
                                                 
        DEBBIE WILLIAMS, Regina Warfel, individually and on behalf of all others 
    similarly situated, Brett Reilly, individually and on behalf of all others similarly 
      situated, Juan M. Restrepo, individually and on behalf of all others similarly 
       situated, Jennie H. Pham, individually and on behalf of all others similarly 
    situated Lucy Schnabel, Brian Schnabel, individually and on behalf of all others 
                                      similarly situated, 
                                                 
                                    Plaintiffs‐Appellants, 
                                                 
    Debra Miller, individually and on behalf of all others similarly situated, William 
     Thompson, individually and on behalf of all others similarly situated, Brittany 
    DiCarolis, Annette Sumlin, Hope Kelm, individually and on behalf of all others 
      similarly situated, Barbara Timmcke, individually and on behalf of all others 
      similarly situated, Edward Schnabel, individually and on behalf of all others 
        similarly situated, David Frankel, individually and on behalf of all others 
                                     similarly situated, 
                                                 
                                          Plaintiffs, 
                                                 
                                               v. 
                                                 
     AFFINION GROUP, LLC, Apollo Global Management, LLC, Beckett Media LLC, 
    Buy.com, Inc., IAC/InteractiveCorp, PeopleFindersPro, Inc., Shoebuy.com, Inc., 
                   Trilegiant Corporation, Wyndham Worldwide Corp., 
                                                 
                                    Defendants‐Appellees, 
                                             
 1‐800‐Flowers.com, Inc., Adaptive Marketing, LLC, Days Inns Worldwide, Inc., 
 Rakuten USA, Inc., Vertrue Inc., Webloyalty.com, Inc., Orbitz Worldwide, LLC, 
  Priceline.com, Inc., TigerDirect, Inc., Bank of America N.A., Wells Fargo Bank, 
 N.A., Citigroup Inc., Capital One Financial Corporation, Chase Bank USA, N.A., 
 Citibank, N.A. Hotwire, Inc., Chase Paymentech Solutions, LLC, United Online, 
     Inc., Classmates International, Inc., FTD Group, Inc., Memory Lane, Inc., 
                                             
                                      Defendants.     
                                             
                             ARGUED: OCTOBER 27, 2017 
                                DECIDED: MAY 7, 2018 
                                             
                                             
       Before:      JACOBS and LYNCH, Circuit Judges, CROTTY, District Judge:1 
        
       Seven former participants in online discount membership programs allege 
violation of federal privacy statutes and a racketeering conspiracy between 
online retailers and loyalty club businesses to defraud customers of 
“membership fees” for rewards programs they unwittingly joined.    They allege 
that Trilegiant Corporation conspired with e‐merchant retailers such as Buy.com, 
Orbitz, and Priceline to enroll the retailers’ customers in the discount programs 
via deceptive post‐transaction marketing and datapass techniques.    We 
conclude that, because the appellants fail to raise a material issue of fact as to 
whether they consented to enrollment in the membership programs, the 
prohibitions of the Electronic Communications Privacy Act do not apply; and 
because the appellants identify no actionable fraud, they cannot proceed on a 
theory of racketeering.     
        
       Affirmed.   

       

  Judge Paul A. Crotty, United States District Court for the Southern District of 
1

New York, sitting by designation. 
                                           
                                         2 
                                     JEFFREY A. LEON (with Jamie E. Weiss, Grant 
                                     Lee, on the brief), Quantum Legal LLC, 
                                     Highland Park, Illinois; Laurie Rubinow, 
                                     Shepherd, Finkelman, Miller & Shah, LLP, 
                                     Chester, Connecticut; Nathan C. Zipperian, 
                                     Shepherd, Finkelman, Miller & Shah, LLP, 
                                     Ft. Lauderdale, Florida, for 
                                     Plaintiffs‐Appellants. 
                                      
                                      
                                     KENNETH M. KLIEBARD (with Gregory T. 
                                     Fouts, on the brief), Morgan Lewis & 
                                     Bockius LLP, Chicago, Illinois, for 
                                     Defendants‐Appellees.   
 

DENNIS JACOBS, Circuit Judge: 

       Seven former participants in online discount membership programs allege 
violation of federal privacy statutes and a racketeering conspiracy between 
online retailers and loyalty club businesses to defraud customers of 
“membership fees” for rewards programs they unwittingly joined.    They allege 
that Trilegiant Corporation (“Trilegiant”) conspired with e‐merchant retailers 
such as Buy.com, Orbitz, and Priceline to enroll the retailers’ customers in the 
membership programs via deceptive post‐transaction marketing and datapass 
techniques.    We conclude that, because the appellants fail to raise a material 
issue of fact as to whether they consented to enrollment in the membership 
programs, the prohibitions of the Electronic Communications Privacy Act do not 
apply; and because the appellants identify no actionable fraud, they cannot 
proceed on a theory of racketeering.     
        
       The judgment of the district court is affirmed.   
        



                                          
                                        3 
                                           I   
                                             
       The post‐transaction marketing employed by Trilegiant and its e‐merchant 
partners functions as follows.    Online merchants such as Buy.com, Inc. and 
Priceline.com, Inc. enter into an arrangement with Trilegiant to permit the 
advertisement of membership club programs to their customers.    In the course 
of completing a transaction, a link, banner, or webpage appears on the 
e‐merchant’s website advertising a Trilegiant program.    A customer who selects 
the link is immediately taken to an enrollment page for a Trilegiant membership 
product, or the customer may see the Trilegiant enrollment page after 
completing a purchase on the e‐merchant’s site, but before reaching the 
e‐merchant’s confirmation page.    These enrollment pages purport to offer a 
coupon or rebate, in addition to a membership in a program that makes available 
special discount rates on future sales (such as the “Great Fun” program in which 
plaintiffs enrolled).     
 
       The customer is solicited to enter basic personal information, such as a 
birth date or hometown, and then asked to select “YES” to accept the offer.    The 
online offer screens disclose, in less conspicuous placement and font, the terms of 
the program, including billing, renewal, cancellation, and the transfer of data 
from the e‐merchant to Trilegiant.    These terms advise that “[b]y entering my 
information and clicking ‘Yes,’ I acknowledge that I have read and agreed to 
these offer details and Terms & Conditions,” including the information transfer.   
Supp. App. 37; see also App. 67‐70.    If the customer opts to participate, the 
e‐merchant seamlessly shares the customer’s credit card and personal identifying 
information with Trilegiant to complete the enrollment.    This exchange is a 
“datapass.”    Supp. App. 35.    The customer is then billed monthly to that credit 
card (between $10 and $20 per month) until the customer cancels the 
membership, an internet sale technique termed “negative option billing.”   
Trilegiant follows up after enrollment with confirmation emails welcoming the 
customer to the program and providing again the full list of terms and 
conditions.    When the customer calls in to cancel the membership, Trilegiant’s 
call center engages in “refund mitigation,” a customer retention strategy. 
 
 
                                           
                                         4 
       The plaintiffs allege that they did not consent to join any membership 
clubs, and that they were duped by techniques of post‐transaction marketing, 
datapass, negative option billing, and refund mitigation into paying for a 
product that had no apparent value to them.    The named plaintiffs testified or 
declared that: they never agreed to sign up for a membership club with a 
monthly recurring fee; they did not recall entering any registration information; 
and they did not recall selecting “YES” to accept the terms and conditions of the 
program.    Supp. App. 40‐43.    They complain that at no point in the purported 
transaction did they re‐enter their credit card or billing information, and that 
datapass abets a scam devised by Trilegiant to collect monthly fees without their 
knowledge.             
 
       To snare members, Trilegiant (with the implicit approval of the e‐merchant 
defendants) allegedly designs its enrollment screens to appear as confirmation 
pages for the legitimate, just‐completed transaction, so that the customer is 
unaware of having registered to buy a new and completely different product.   
Trilegiant’s cancellation and billing process allegedly prolongs the fraud.    To 
cancel a subscription, the customer must first discover the monthly billing on a 
credit card statement and call Trilegiant’s customer service; Trilegiant’s 
representatives then attempt to keep members enrolled as long as possible, either 
through promotion of the program benefits or delay in the cancellation process. 
        
       To evidence intentional deceit, the plaintiffs present: expert witness 
testimony describing the characteristics of the pages as inherently deceptive; a 
2010 congressional report condemning Trilegiant’s post‐confirmation offer and 
refund mitigation practices as deceptive and exploitative in 2010;2  and the 
testimonials of duped plaintiffs.    For example, Debbie Williams testified that she 
was enrolled in the “Great Fun” program after booking a hotel room on Priceline 
in 2009.    Supp. App. 42.    She cancelled her membership in October 2011 after 
discovering the recurring charges on her bank statements.    At her deposition, 

2  The report published by a joint committee of the United States Senate 
condemning Trilegiant’s practices led in part to legislation that outlawed passive 
datapass and related conduct.    The banned practices are not directly at issue in 
this lawsuit.     
                                           
                                         5 
she did not recall ever seeing the offer screen, but also did not deny that she may 
have selected “YES” or entered her personal information.    Id.    The other 
named plaintiffs claimed similar experiences.   
 
         The plaintiffs initiated a class action in 2010 against Trilegiant and (its 
parent) Affinion Group LLC.    Their 2012 amended complaint (“the complaint”) 
included claims under the Racketeer Influenced and Corrupt Organizations Act 
(“RICO”), 18 U.S.C. §§ 1961‐1968; the Electronic Communications Privacy Act 
(“ECPA”), 18 U.S.C. § 2511; the Connecticut Unfair Trade Practices Act 
(“CUTPA”), Conn. Gen. Stat. Sec. 42‐110; the California automatic renewal 
statute, Cal. Bus. & Prof. Code § 17600 et seq.; and common law unjust 
enrichment.    The e‐merchants and various financial institutions were also added 
as co‐defendants.    In 2014 the district court dismissed the RICO claims, the 
California state law claims, and most of the CUTPA claims.    Claims against 
certain defendants were dismissed entirely.    After extensive discovery, the 
district court granted summary judgment dismissing the ECPA claim and 
remaining state claims.     
 
       On appeal, Plaintiffs challenge only the grant of summary judgment on the 
ECPA claim, the dismissal of the RICO and RICO conspiracy claims, and the 
grant of summary judgment on the CUTPA and unjust enrichment claims.     
 
                                             II 
                                               
       We review de novo the grant of summary judgment on the ECPA claim.   
N.Y. State Rifle and Pistol Ass’n v. Cuomo, 804 F.3d 242, 252 (2d Cir. 2015).   
Summary judgment is appropriate where “there is no genuine dispute as to any 
material fact and the movant is entitled to judgment as a matter of law.”    Id.   
Because the appellants fail to raise a triable issue of fact as to their consent to the 
alleged interception of electronic communications, we affirm the dismissal of 
their claim under the ECPA.   
        
       The ECPA regulates the interception of an electronic communication.    18 
U.S.C. § 2511.    Section 2511(1)(a) states that, except as otherwise provided, 
anyone who “intentionally intercepts, endeavors to intercept, or procures any 
                                             
                                           6 
other person to intercept or endeavor to intercept, any ... electronic 
communication” violates the statute.    Id. § 2511(1)(a).    There is a safe harbor for 
interceptions made with prior consent.    Id. § 2511(2)(d).       
         
        The plaintiffs contend that the “datapass” procedure, by which 
e‐merchants share customers’ credit card and billing information with Trilegiant 
without requiring that the customers re‐enter that information on the Trilegiant 
enrollment page, constitutes an unlawful interception of an electronic 
communication under the ECPA.    The defendants respond that no unlawful 
interceptions occurred because Trilegiant disclosed the terms of the program, 
including the transfer of the customer’s information, and each plaintiff gave clear 
and unambiguous consent to those terms.     
         
        The defendants made a sufficient showing that the consent exception 
applies.    The enrollment pages display text informing customers that by entering 
their name or date of birth and selecting “YES,” they authorize the release of 
information to Trilegiant, including their “name, email address, and credit card or 
debit card information to Great Fun for enrollment, billing, and benefit 
processing.”    Supp. App. at 6‐7, 25.    Defendants submitted evidence 
demonstrating that only by providing the necessary information and clicking 
“yes” could an individual actually enroll in one of Trilegiant’s programs.    Such 
affirmative conduct evinces sufficient consent to an interception of an electronic 
communication.    Other courts have reached the same conclusion on similar 
facts,3  and we ourselves have reached the same conclusion in a summary order 


3 See, e.g., In re Vistaprint Corp. Marketing and Sales Practices Litig., MDL No. 
4:08‐md‐1994, 2009 WL 2884727, at *9 (S.D. Tex. Aug. 31, 2009) (dismissing ECPA 
claim where plaintiffs, “by clicking Yes in the designated spaces on the 
webpages, authorized VistaPrint to transfer that information” to the “VistaPrint 
Rewards” program); Berry v. Webloyalty.com, Inc., No. 10‐CV‐1358‐H CAB, 2011 
WL 1375665, at *8 (S.D. Cal. Apr. 11, 2011) (in dismissing an ECPA claim over the 
“Shopper Discounts and Rewards” program, “[t]he Court conclude[d] that 
Plaintiff Berryʹs entry of his email address twice and clicking on ‘YES’ 
constitute[d] authorization given the several disclosures made on the enrollment 
                                             
                                           7 
arising under a different statute with a parallel safe harbor provision.    See L.S. v. 
Webloyalty.com, Inc., 673 F. App’x 100, 106 (2d Cir. 2016) (summary order) 
(finding same activity to constitute authorization under the Electronic Funds 
Transfer Act, 15 U.S.C. § 1693e(a)). 
 
       The plaintiffs contend that they could not have consented because they 
have no recollection of giving such authorization or providing their name or date 
of birth as a passcode on the enrollment screen.    But the plaintiffs do not offer 
evidence that would permit a reasonable jury to find that they did not take such 
steps to enroll: the defendants made a prima facie showing of consent by 
producing evidence that there would be no other way for an individual to enroll 
in a Trilegiant program, and the plaintiffs’ failures of recollection or bare denials 
offer no support for the alternative theory that Trilegiant somehow obtained the 
plaintiffs’ credit card information and, out of the blue, created unauthorized 
membership accounts on their behalf.    On this record, there is no material issue 
of fact on the question of the plaintiffs’ consent to the exchange of electronic 
information among the defendants.     
        
       Alternatively, the plaintiffs contend that the inherently deceptive nature of 
the post‐transaction enrollment pages vitiates consent as a matter of law because 
no reasonable consumer could believe she had consented to join Great Fun.    We 
are urged to avoid myopic focus on “Trilegiant’s miniscule fine print 
disclosures,” and to consider instead “the content and manner of presentation, 
Plaintiffs’ express testimony, and the unrebutted expert evidence submitted 
which established that Trilegiant designed the ‘disclosures’ so that they would 
not be seen or understood.”    Appellants’ Br. at 43.    Our precedents in Federal 
Trade Commission and false advertising cases direct us to consider the “entire 
mosaic” of an advertisement and its ultimate impression on the viewer, as 
opposed to literal truth or falsity.    F.T.C. v. Sterling Drug, Inc., 317 F.2d 669, 674 
(2d Cir. 1963) (cited in Appellants’ Br. at 48); see also Ind. Directory Corp. v. 
F.T.C., 188 F.2d 468, 469‐70 (2d Cir. 1951) (cited at 49).    Plaintiffs rely on these 



page”), vacated and remanded for lack of standing, 507 F. App’x 581 (9th Cir. 
2013). 
                                             
                                           8 
cases and ask us to adopt their logic to the analysis of the Great Fun enrollment 
page.   
 
       Even assuming those precedents bear on the issue of consent as understood 
in the context of the ECPA, we are unpersuaded.    Plaintiffs assert that “the mere 
presence of an accurate disclaimer does not necessarily cure other potentially 
misleading statements or representations on a product or advertisement,” 
Delgado v. Ocwen Loan Servicing, LLC, No. 13‐CV‐4427 (NGG)(RML), 2014 WL 
4773991, at *8 (E.D.N.Y. Sep. 24, 2014), and therefore Trilegiant may have 
perpetrated a fraud despite the presence of disclosures on its enrollment page.   
But to show that customers may have been misled, the plaintiff must produce 
evidence that particular statements are deceptive when considered in context.   
Cf. Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 158 (2d Cir. 2007) 
(words and images in an advertisement must be “considered in context”); Fink v. 
Time Warner Cable, 714 F.3d 739, 742 (2d Cir. 2013) (“context is crucial” when 
reviewing an advertisement’s allegedly deceptive text).    These plaintiffs have not 
attempted to do so.4    This is not a case involving confusing text; instead, the 
plaintiffs’ primary contention is that the appearance of an enrollment offer in the 
course of a separate e‐merchant transaction was itself inherently deceptive 
because it led customers to believe that Trilegiant’s products were associated with 
or offered by the e‐merchant.     
 


4
  In deceptive advertising cases proceeding on the plaintiffs’ theory, the party 
identifies the phrases and statements that are alleged to be false or deceptive, and 
explains why.    See, e.g., Bowring v. Sapporo U.S.A., Inc., 234 F. Supp. 3d 388, 389 
(E.D.N.Y. 2017) (considering allegations that use of term “imported” on product 
label was materially misleading in context as it suggested, falsely, that the beer 
originates from Japan); Sitt v. Nature’s Bounty, Inc., 15‐CV‐4199 (MKB), 2016 WL 
5372794, at *1 (E.D.N.Y. Sep. 26, 2016) (reviewing in context claims on label that a 
product is “natural” and “non‐synthetic”); In re Ford Fusion & C‐Max Fuel Econ. 
Litig., No. 13‐MD‐2450, 2015 WL 7018369, at *33 (S.D.N.Y. Nov. 12, 2015) (noting 
plaintiffs identified as false “specific ads that made specific promises” about 
products).   
                                            
                                          9 
       We disagree.    The plaintiffs have not identified any specific 
representations on the enrollment pages that were misleading; and the 
appearance of the enrollment pages, without more, is not so confusing so as to 
permit a jury to find that the plaintiffs did not consent to the plain terms of the 
membership.    In any event, the plaintiffs’ theory that misleading enrollment 
pages deceived them into believing they were enrolling in something other than a 
discount club membership is entirely inconsistent with the record evidence that 
individual plaintiffs were unaware they enrolled in anything to begin with: the 
plaintiffs testified that they do not recall the enrollment pages; none claims to 
have read the text on the offer page and found it deceptive; and the marketing 
expert posits that the page was designed to result in purchases of Trilegiant’s 
services without awareness of those purchases.     
        
       The plaintiffs’ theory, which is unsupported by case law, does not preserve 
a genuine dispute on the issue of consent.    The district court correctly granted 
summary judgment on the plaintiffs’ ECPA claim.       
        
                                         III 
 
       We review the district court’s dismissal of the RICO and the RICO 
conspiracy claims de novo, accepting all factual allegations in the complaint as true 
and drawing all reasonable inferences in favor of the plaintiffs.    Schlessinger v. 
Valspar Corp., 686 F.3d 81, 85 (2d Cir. 2012).    Because the appellants have not 
properly alleged any predicate acts of actionable fraud, we affirm. 
 
       To sustain a RICO claim under 18 U.S.C. § 1962(c), a plaintiff must show 
“(1) that the defendant (2) through the commission of two or more acts (3) 
constituting a ‘pattern’ (4) of ‘racketeering activity’ (5) directly or indirectly 
invests in, or maintains and interest in, or participates in (6) an ‘enterprise’ (7) the 
activities of which affect interstate or foreign commerce.”    Moss v. Morgan 
Stanley, Inc., 719 F.2d 5, 17 (2d Cir. 1983) (citing 18 U.S.C. § 1962(a)‐(c)).    And to 
state a RICO conspiracy, a plaintiff must allege “the existence of an agreement to 
violate RICO’s substantive provisions.”    United States v. Sessa, 125 F.3d 68, 71 
(2d Cir. 1997) (internal quotation marks omitted). 
 
                                             
                                           10 
        Section 1961(1) sets forth an exhaustive list of predicate “acts” that can 
constitute a pattern of “racketeering activity,” including section 1341 and 1343 
(mail and wire fraud, respectively).    The complaint alleges thousands of acts of 
mail and wire fraud in furtherance of the RICO enterprise and RICO conspiracy, 
including Trilegiant’s billing (by transmitting fraudulent charges on credit card 
bills), use of telephones (in refund mitigation to preserve fraudulent gains), and 
use of the internet (to initiate the scheme through post‐transaction marketing and 
datapass).     
         
        “The elements of mail or wire fraud are (i) a scheme to defraud (ii) to get 
money or property (iii) furthered by the use of interstate mail or wires.”    United 
States v. Autuori, 212 F.3d 105, 115 (2d Cir. 2000); see 18 U.S.C. §§ 1341, 1343.   
“The gravamen of the offense is the scheme to defraud.”    United States ex rel. 
O’Donnell v. Countrywide Home Loans, Inc., 822 F.3d 650, 657 (2d Cir. 2016).    A 
“scheme to defraud” is “a plan to deprive a person of something of value by 
trick, deceit, chicane or overreaching.”    Autuori, 212 F.3d at 115 (citing McNally 
v. United States, 483 U.S. 350, 358 (1987)).    To make out such a scheme, a 
plaintiff must provide proof of a material misrepresentation.    Neder v. United 
States, 527 U.S. 1, 25 (1999).5             

5   Plaintiffs rely on several Sixth Circuit cases for the proposition that a “scheme 
to defraud” describes a category of unethical or unfair practices broad enough to 
capture post‐transaction marketing.    See United States v. Warshak, 631 F.3d 266, 
311 (6th Cir. 2010) (“[T]he scheme to defraud element required under Section 
1341 is not defined according to a technical standard.    The standard is a 
‘reflection of moral uprightness, of fundamental honesty, fair play and right 
dealing in the general business life of members of society.’”); see also United 
States v. Van Dyke, 605 F.2d 220, 225 (6th Cir. 1979).    Insofar as the plaintiffs 
seek to avoid pleading a material misrepresentation in the scheme to defraud, 
their reliance on Warshak is misplaced.    See O’Donnell, 822 F.3d at 657.     
 
In any event, Warshak and Van Dyke are easily distinguishable.    In Warshak, 
the court relied on specific facts that disclosures were not made and products 
were not properly described: customers were charged unauthorized fees, 
received “unwanted (and unauthorized) additional shipment[s],” and were 
                                           
                                         11 
        
       The elements of mail and wire fraud must be pled with particularity.    See 
Fed. R. Civ. P. 9(b); Lundy v. Catholic Health Sys. of Long Island, 711 F.3d 106, 
119 (2d Cir. 2013); Anatian v. Coutts Bank (Switzerland) Ltd., 193 F.3d 85, 88 (2d 
Cir. 1999).    The complaint must detail the specific statements that are false or 
fraudulent, identify the speaker, state when and where the statements were 
made, and explain why the statements were fraudulent.    Mills v. Polar 
Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993); see, e.g., In re Ford Fusion & 
C‐Max Fuel Econ. Litig., 2015 WL 7018369, at *33 (requiring plaintiffs to 
“sufficiently allege the who, what, when, where, and why of the fraud at issue 
under Rule 9(b)”).     
        
       The plaintiffs argue that the district court erred by requiring them to allege 
specific misrepresentations in the use of the mail or wires to satisfy Rule 9(b).   
Their theory is that even if Trilegiant made otherwise innocent use of the wires, it 
did so to advance an enterprise that was deceptive overall.    E.g., Brewer v. 
Village of Old Field, 311 F. Supp. 2d 390, 403 (E.D.N.Y. 2004) (While the mailings 
themselves did not contain misrepresentations, “the complaint allege[d] a close 
connection between the defendants and the alleged fraudulent scheme” and the 
mails were “simply used in furtherance of a master plan to defraud.”).   
         
       True, the mail or wire communications themselves need not contain a false 
statement.    See Schmuck v. United States, 489 U.S. 705, 715 (1989); see also SKS 
Constructors, Inc. v. Drinkwine, 458 F. Supp. 2d 68, 78 (E.D.N.Y. 2006) (when 
alleging use of the mail and wires, “the pleader need only allege that the mail 
and wire fraud were in furtherance of a larger scheme to defraud” and “the 
communications themselves need not have contained false or misleading 


“never informed during the ordering process that they would be charged for 
anything beyond the shipping‐and‐handling costs associated with the trial offer.”   
Id. at 312; see also Van Dyke, 605 F.2d at 224.    Here, there is no allegation of 
such explicit deceit: the plaintiffs affirmatively consented to the fully‐disclosed 
terms of the membership club offer, and do not dispute that those terms 
governed their relationship with Trilegiant.     

                                           
                                         12 
information”) (internal quotations marks omitted); Calabrese v. CSC Holdings, 
Inc., 283 F. Supp. 2d 797, 808 (E.D.N.Y. 2003) (“a detailed description of the 
underlying scheme and the connection therewith of the mail and/or wire 
communications” is sufficient to satisfy Rule 9(b)) (internal quotation marks 
omitted).    But a plaintiff still needs to allege a material misrepresentation as part 
of the defendants’ scheme to fraud to state a violation of section 1341 or 1343.   
See O’Donnell, 822 F.3d at 657.    That is so notwithstanding characterization of 
the alleged frauds as predicate acts of a racketeering conspiracy.6    The complaint 
here lacks the particularized allegation of an underlying “scheme to defraud” 
animated by a material misrepresentation.   
         
       For example, the complaint alleges that consumers were “duped into 
believing” that the membership programs were being offered by an e‐merchant, 
rather than Trilegiant, App’x at 282, but identifies no misrepresentation that 
induced such a belief.    Similarly, the complaint labels datapass a “fraudulent 
tactic,” id., and alleges that each time an e‐merchant shared a customer’s billing 
information with Trilegiant, both the e‐merchant and Trilegiant “committed an 
act of wire fraud,” id. at 308.    But the transfer of billing information from one 

6
  A valid claim that does not rest on specific misrepresentations in the use of the 
mails or wires always identifies fraud with particularity at some level of the 
enterprise.  See, e.g., Liberty Mut. Ins. Co. v. Blessinger, No. 06 CV 
391(NGG)(ARL), 2007 WL 951905, at *7‐8 (E.D.N.Y. Mar. 27, 2007) (complaint 
specified how members of the conspiracy “submitted insurance applications to 
the plaintiff ... which contained false and incomplete information intended to 
mislead plaintiff,” and “detail[ed] the nature of the false statements”); Wood v. 
Incorporated Village of Patchogue, 311 F. Supp. 2d 344, 358‐60 (E.D.N.Y. 2004) 
(complaint included allegations that defendants made misrepresentations by 
submitting annual payroll statements certifying inaccurate information); SKS 
Construction, 458 F. Supp. 2d at 76‐78 (credit card charges and checks did not 
contain misrepresentations, but the wrongdoing within the conspiracy included 
“wrongfully endorsed checks payable to XL and then deposited those checks in 
accounts for himself;” “purchased raw materials on credit while never intending 
to pay for those materials;” and “fraudulently obtained” credit in others’ names).   
 
                                            
                                          13 
merchant to another is not inherently fraudulent, and the plaintiffs do not 
identify any misrepresentation regarding such transfers by Trilegiant or any 
other defendant.     
        
       Neither the complaint’s specific discussion of Trilegiant’s allegedly 
deceptive tactics, nor its conclusory references to Trilegiant’s fraudulent scheme, 
set forth a material misrepresentation with the requisite particularity.7    Cf. 
Webloyalty.com, 673 F. App’x at 104 (concluding that Trilegiant’s practices at 
issue in that case not “sufficient to ground [a] fraud claim”).    The complaint 
therefore fails to plead a scheme to defraud.    Without an underlying scheme to 
defraud, the plaintiffs have not alleged a pattern of racketeering.   
         
       The plaintiffs’ RICO conspiracy claim fails as well.    The alleged 
conspiracy involved an agreement to commit the same substantive RICO 
violations we have deemed insufficiently pled, and the plaintiffs have not alleged 
any further acts that, if carried out, would have satisfied RICO’s requirement of a 
pattern of racketeering.    See generally Salinas v. United States, 522 U.S. 52 
(1997).    The plaintiffs therefore failed to plead the necessary agreement to 
violate RICO’s substantive provisions.    See Cofacredit S.A. v. Windsor 
Plumbing Supply Co., 187 F.3d 229, 245 (2d Cir. 1999).     
        
        
             

7 Plaintiffs also rely on Delgado v. Ocwen Loan Servicing for the proposition that 
the Trilegiant’s tactics as alleged are sufficiently deceptive to qualify as a material 
misrepresentation.    In Delgado, the defendant mailed checks for small amounts 
of free money together with materials separately disclosing that deposit of the 
check registers the recipient for an (unwanted and unrelated) service at a steep 
monthly fee.    2014 WL 4773991, at *1‐2.    The Delgado plaintiff’s complaint 
alleged specific material omissions and misrepresentations as to the source of the 
charges.    Id. at *18‐19.    Delgado accurately distinguished the Trilegiant scheme 
in which “the plaintiffs claimed they were deceptively enrolled in membership 
programs through the defendants’ internet offer pages” but failed to describe 
any false or fraudulent content.    Id. at *18.
                                            
                                          14 
                                               IV 
           
          Finally, we affirm the grant of summary judgment on the CUTPA and 
unjust enrichment claims substantially for the reasons set forth by the district 
court.     
           
          CUTPA prohibits “unfair or deceptive acts or practices in the conduct of 
any trade or commerce.”    Conn. Gen. Stat. Sec. 42‐110b(a).    The plaintiffs allege 
that Trilegiant’s refund mitigation strategy caused them to lose a portion of a 
possible refund of membership fees.    But the plaintiffs, who consented to their 
original enrollment, have not shown that they are entitled to any such refund.   
The fact that some plaintiffs were offered less than a full refund to which they 
would not have been entitled at law cannot constitute an “unfair or deceptive” 
act.       
           
          The district court was likewise correct in granting summary judgment on 
the unjust enrichment claim.    An unjust enrichment claim for membership fees 
does not lie if the plaintiff freely entered into the membership agreement.    The 
plaintiffs further claim that the refund mitigation technique caused Trilegiant to 
retain an unfair benefit by offering only partial refunds.    But as with their failed 
CUTPA claim, they cannot argue that Trilegiant was unjustly enriched by not 
refunding additional, legitimate past membership fees to which its customers 
were not entitled.    See, e.g., Berger v. Home Depot USA, Inc., 741 F.3d 1061, 1070 
(9th Cir. 2014) (requiring “unjust retention of [a] benefit” as an element of an 
unjust enrichment claim).         
           
                                      CONCLUSION 

       For the foregoing reasons, we hereby AFFIRM the judgment of the district 
court.   




                                            
                                          15